Capozzoli, J.
It is true that it was improper for the prosecutor to examine the identification witness as to his earlier action in the station house when he is alleged to have identified the defendant’s picture. It cannot be defended on the theory that the subject was introduced by defendant’s counsel. The answer given by the witness to the question as to how long he stayed at the station house, “ around nine o’clock because I was looking at the pictures ”, did not in any way indicate that he had identified a picture of the defendant. This was brought out by the prosecutor. It was also improper for the prosecutor *81to elicit testimony from the police officer that the witness identified defendant’s photograph.
However, none of this compels a reversal. The effect of errors of this type was very recently considered by the Court of Appeals in People v. Carter (30 N Y 2d 279, 282-283) and it said: ‘ ‘ The fact that a pretrial identification procedure is impermissible does not in and of itself mandate a reversal. Certainly, it does not, if the record establishes that the in-court identification had an independent source or origin. (See United States v. Wade, 388 U. S. 218, 240-242; People v. Brown, 20 N Y 2d 238, 242-243; People v. Ballott, 20 N Y 2d 600, 605 et seq.) ”
In the case at bar it is crystal clear that the in-court identification was in no way based upon observations incidental to the viewing of the defendant’s photograph in the station house. The identifying witness stated that he had known the defendant before the crime, having seen him on a daily basis in their neighborhood for nearly two years prior. Therefore, the conclusion is inescapable that the in-court identification had an independent source and was in no way tainted by the improper testimony adduced.
In any event, it must be noted that there was no objection to the testimony adduced by the prosecutor and it is settled law that any error committed at that time is not saved for review on appeal in the absence of an objection. In another recent case, Matter of Gonzales v. State Liq. Auth. (30 N Y 2d 108, 112) the Court of Appeals stated: “no specific objection was taken on constitutional grounds to the introduction of the allegedly illegally obtained evidence. The rule is, that in order to preserve on appeal ' The constitutional and legal issue on admissibility of evidence ’, a specific objection on constitutional and legal grounds must be made during the trial or hearing. (Matter of Leogrande v. State Liq. Auth., 19 N Y 2d 418, 425; People v. Gates, 24 N Y 2d 666, 670.) "Where, as here, no specific objection on constitutional grounds to the receipt of the subsequently suppressed evidence was made during the hearing, the issue of admissibility of evidence is not available on judicial review. ’ ’
Insofar as the identification of the defendant by the witness is concerned, it was direct and positive. The witness saw the defendant, before the homicide, on the second floor of the premises where the hold-up took place and saw him again as he came out of the building into the street, with the deceased after him. There is ample in the record to sustain the verdict *82of the jury and the judgment should be sustained. (See People v. Milburn, 26 A D 2d 420, affd. 19 N Y 2d 910.)
The judgment of conviction should be affirmed.